Citation Nr: 0843939	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to October 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied entitlement to individual 
unemployability.  

This case was previously before the Board in April 2008 and 
was remanded so that a hearing could be scheduled.  The 
veteran appeared in a videoconference hearing before the 
undersigned in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Legal authority provides that a TDIU rating may be assigned 
when service-connected disabilities prevent gainful 
employment.  38 C.F.R. § 4.16 (2008).  Ordinarily, for 
consideration of a TDIU rating, a veteran must meet certain 
schedular percentage requirements.  Specifically, if there is 
only one service-connected disability, it must be ratable at 
60 percent or more; if there are two or more service-
connected disabilities, there shall be at least one ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

However, in exceptional cases, an extra-schedular TDIU rating 
may be assigned even if the above schedular percentages are 
not met.  Rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards.  38 C.F.R. § 4.16(b) (2008).  
The Board itself does not have authority to award an extra-
schedular TDIU rating under 38 C.F.R. § 4.16(b) in the first 
instance.  However, the Board may determine that a TDIU claim 
warrants referral for consideration of a possible extra-
schedular rating.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

The record contains competent medical evidence that indicates 
that the veteran cannot work due to his service-connected 
knee problems.  Specifically, in April 2006, a VA examiner 
opined that there was "no way" that the veteran could hold 
a job that required prolonged standing, walking, or lifting 
significant amounts of weight.  The physician also concluded 
that the veteran would be unable to work in a seated position 
for more than three to four hours per day.  A September 2005 
VA medical report notes that the veteran was not working due 
to pain with physical activity.  A March 2005 VA medical 
report notes that the veteran stated that he had lost several 
jobs due to his tibia disability and couldn't stand or work 
all day.

The Board finds that referral of the case to the Director of 
Compensation and Pension Service for consideration of a TDIU 
rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) 
is warranted.  However, the Board finds that an examination 
is needed first to obtain an additional opinion and ascertain 
whether the veteran is unemployable due to his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is as 
likely as not (50 percent or greater 
probability) that he is unable to secure 
or follow a substantially gainful 
occupation due solely to his service-
connected disabilities (bilateral 
glaucoma, right tibia disability, left 
knee disability, pseudofolliculitis 
barbae, and right great toenail 
disability).  The examiner should review 
the claim file and note that review in the 
examination report.

2.  Refer the veteran's case to the 
Director of Compensation and Pension 
Service, for consideration of a TDIU 
rating on an extra-schedular basis under 
38 C.F.R. §  4.16(b). 

3.  Then, readjudicate the claim.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

